DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are presented for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a monitor”, “a pre-loader”, “a network interface”, in claim 2, and 18 respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



REASONS FOR ALLOWANCE
Claims 2-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim21 recites the following limitations: “a monitor to determine an access pattern for a range of memory of a first tier of memory of a computing system; and a pre-loader to pre-load a second tier of memory of the computer system with a copy of a subset of the range of memory based at least in part on the access pattern, wherein the second tier of memory is nearer to a processor of the computer system with respect to access latency than the first tier of memory, wherein the processor is associated with a cache line length and the subset of the range of memory has a length that corresponds to a plurality of the cache line lengths.”
Claim 13 recites the following limitations: “determining an access pattern for a range of memory of a first tier of memory of a computing system; and pre-loading a second tier of memory of the computer system with a copy of a subset of the range of memory based at least in part on the access pattern, wherein the second tier of memory is nearer to a processor of the computer system with respect to access latency than the first tier of memory, wherein the processor is associated with a cache line length and the subset of the range of memory has a length that corresponds to a plurality of the cache line lengths.”
Claim 18 recites the following limitations:
“a network interface coupled with the memory device, wherein the network interface includes: a monitor to determine an access pattern for a range of memory of a remote memory device over a network fabric by the processor; and a pre-loader to pre-load the memory device with a copy of a subset of the range of memory based at least in part on the determined access pattern, wherein the processor is associated with a cache line length and the subset of the range of memory has a length that corresponds to a plurality of the cache line lengths.”
The most relevant prior art of record, Chan et al (U.S. 2014/0129665) teaches the idea of a server identifies access pattern of file stored on the server, copies or cache the file to a storage device of a remote computing device, in response to determine that the file having a tendency to be access by the computing device in future based on the identified access pattern. However, the prior art of record, alone or in combination, does not teach or suggest the claimed limitation cited in claims 2, 13, and 18. Thus, the examiner cannot determine a reasonable motivation to combine the prior art in the manner claimed. 
Claims 3-12, 14-17, 19-21, are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments of Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133